Exhibit 10.1

 
FIRST AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of June 8, 2012, is made by and among MIDCAP FINANCIAL SBIC, LP, a Delaware
limited partnership (“MidCap”), as administrative agent (“Agent”), the Lenders
listed on signature pages hereto (each a “Lender”, and collectively the
“Lenders”), and POLYMEDIX, INC., a Delaware corporation (“Parent”) and POLYMEDIX
PHARMACEUTICALS, INC., a Delaware corporation (“PYMX” and together with Parent,
individually and collectively referred to herein as “Borrower”).
 
WHEREAS, Borrower, Agent and Lenders listed on Schedule 1 thereto entered into
that certain Loan and Security Agreement, dated April 5, 2012 (as amended,
modified, supplemented or restated from time to time, the “Agreement”) pursuant
to which Lenders agreed to make Term Loans available to Borrower in an aggregate
amount not to exceed $12,000,000, $8,000,000 of which was funded as Tranche One
on April 5, 2012 and $4,000,000 was to be funded as Tranche Two upon
satisfaction of certain conditions present; and
 
WHEREAS, Borrower, Agent and the Lenders hereto, being the Required Lenders,
desire to amend certain provisions of the Agreement pursuant to the terms and
conditions set forth herein to, among other items, eliminate Tranche Two and the
funding obligations associated therewith.
 
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
1. All capitalized terms used herein which are defined in the Agreement shall
have the same meaning herein as in the Agreement unless the context clearly
indicates otherwise.
 
2. Paragraphs (a) and (b) of Section 2.2. of the Agreement are hereby amended by
deleting the existing paragraphs (a) and (b) in their entirety and inserting in
lieu thereof the following new paragraphs (a) and (b) of Section 2.2:
 
(a)           Availability.  Subject to the terms and conditions of this
Agreement, the Lenders shall make, severally and not jointly, a term loan to
Borrower in an amount equal to Eight Million and 00/100 Dollars ($8,000,000.00)
according to each Lender’s Term Loan Commitment as set forth on Schedule 1
hereto (such term loan is hereinafter referred to as the “Term Loan,” “Term
Loans,” or “Tranche One”).  After repayment, the Term Loan may not be
re-borrowed.  The Term Loan shall be advanced in its entirety on the Closing
Date.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Interest Payments and Repayment.  Commencing on the first (1st)
Payment Date following the Funding Date of the Term Loan and continuing on the
Payment Date of each successive month thereafter through and including the
Maturity Date, Borrower shall make monthly payments of interest to Agent, for
payment to each Lender in accordance with its respective Pro Rata Share, in
arrears, and calculated as set forth in Section 2.3.  Commencing on the
Amortization Date, and continuing on the Payment Date of each successive month
thereafter through and including the Maturity Date, Borrower shall make
consecutive monthly payments of principal to Agent, for payment to each Lender
in accordance with its respective Pro Rata Share, as calculated by Agent based
upon: (i) the amount of such Lender’s Term Loans, (ii) the effective rate of
interest, as determined in Section 2.3, and (iii) a straight-line amortization
schedule for each Credit Extension beginning on the Amortization Date and ending
on the Maturity Date.  All unpaid principal and accrued interest with respect to
the Term Loans is due and payable in full on the Maturity Date.  The Term Loan
may be prepaid only in accordance with Sections 2.2(c) and 2.2(d).
 
3. Section 2.4(a)(ii) of the Agreement is hereby deleted in its entirety.
 
4. Section 8.14 of the Agreement is hereby amended by deleting the existing
Section 8.14 in its entirety and inserting in lieu thereof the following new
Section 8.14:
 
8.14           Withdrawals, Recalls, Adverse Test Results and Other
Matters.  Borrower ceases clinical development of PMX-30063 as a result of
either (i) an internal decision to cease all further clinical testing in humans
for all indications or (ii) the institution of any action or proceeding by any
Regulatory Authority to cause Borrower to cease all further clinical testing in
humans for all indications.  In and of itself, (i) the failure of any
nonclinical or clinical trial to demonstrate the desired safety or efficacy or
(b) the denial, delay or limitation of approval of, or taking of any other
regulatory action by, any Regulatory Authority shall not constitute an Event of
Default under this Section 8.14.
 
5. Section 14 of the Agreement is hereby amended by deleting the existing
paragraph (a) of the defined term, “Prepayment Fee,” in its entirety and
inserting in lieu thereof the following new paragraph (a):
 
(a)           for a prepayment made on or after the Closing Date through and
including the date which is twelve (12)  months after the Closing Date, three
percent (3.0%) multiplied by the principal amount of the Term Loan that is
prepaid; provided that, notwithstanding the foregoing, solely with respect to a
voluntary prepayment made at any time on or after the Closing Date through and
including the date which is twelve (12)  months after the Closing Date when an
Event of Default does not exist, the percentage set forth in this clause (a)
shall be zero percent (0.0%) (i.e., there shall be no Prepayment Fee);
 
6. Section 14 of the Agreement is hereby further amended by deleting the
following defined terms in their entirety: “Draw Period”, “Draw Period
Termination Date”, and “Tranche Two Eligibility Date”.
 
7. Section 14 of the Agreement is hereby further amended by deleting Schedule I
referred to in the definition of “Term Loan Commitment” in its entirety and
inserting in lieu thereof “Schedule I” attached to this Amendment as Annex A.
 
8. The agreements contained in this Amendment are limited to the specific
agreements made herein.  Except as amended hereby, all of the terms and
conditions of the Agreement shall remain in full force and effect.  This
Amendment amends the Agreement and is not a novation thereof.
 
9. Each of Borrower, Agent and Lenders hereby acknowledges and agrees that as of
the date hereof no Default or Event of Default exists under the Agreement or the
other Loan Documents, nor will any occur as a result of the execution and
delivery of this Amendment or the performance or observance of any provision
hereof.
 
10. Each reference to the Agreement that is made in the Agreement or any other
document executed or to be executed in connection therewith shall hereafter be
construed as a reference to the Agreement as amended hereby.
 
11. This Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one Amendment.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]
 
 
 

--------------------------------------------------------------------------------

 
(Signature Page to First Amendment to Loan and Security Agreement)
 
IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Amendment constitute an agreement executed under seal, the undersigned have duly
executed this Amendment under seal as of the date first written above.
 
BORROWER:
 
POLYMEDIX, INC., a Delaware corporation
By:           Edward F. Smith (SEAL)
Name:      Edward F. Smith
Title:        Vice President, Chief Financial
 Officer and Secretary
 
POLYMEDIX PHARMACEUTICALS, INC., a Delaware corporation
By:           Edward F. Smith(SEAL)
Name:      Edward F. Smith
Title:        Vice President, Chief Financial
 Officer and Secretary



AGENT:
MIDCAP FINANCIAL SBIC, LP, a Delaware limited partnership
By:           Midcap Financial SBIC GP, LLC
By:           Luis Viera (SEAL)
Name:      Luis Viera
Title:        Authorized Signatory



LENDERS:
MIDCAP FINANCIAL SBIC, LP, a Delaware limited partnership
By:           Midcap Financial SBIC GP, LLC
By:           Luis Viera (SEAL)
Name:      Luis Viera
Title:        Authorized Signatory

 
 
 
 

--------------------------------------------------------------------------------

 
ANNEX A
 
SCHEDULE 1
 
LENDERS AND COMMITMENTS
 


Lender
Term Loan Commitment
Commitment Percentage
MidCap Financial SBIC, LP
$8,000,000
100%
     
TOTAL
$8,000,000
100%





 